Opinion by
Richardson, J.
It was stipulated that had the nondutiable charges been distributed in liquidation so as to apply to each commodity the charges incurred thereon, the value of the' steel bars would have been fofind to be not over 12 cents per pound and said bars would have been classified a't 1.1 cents per pound under paragraph 304, as modified, supra. In' view of the stipulation, which set forth the exact charges as they were incurred in relation to the merchandise in question, the collector was directed to reliquidate the entries and apportion the nondutiable charges allowed by the appraiser so as to apply to each commodity the charges actually paid thereon. It was further held that the steel bars are dutiable as claimed.